28 N.Y.2d 842 (1971)
In the Matter of the State of New York by Louis J. Lefkowitz, Attorney-General of the State of New York, Appellant,
v.
Parkchester Apts. Co. et al., Respondents.
Court of Appeals of the State of New York.
Argued April 7, 1971.
Decided April 21, 1971.
Louis J. Lefkowitz, Attorney-General (Julius Greenfield, Samuel A. Hirshowitz, Bernard Toomin and Louis Kaplan of counsel), for appellant.
Simon H. Rifkind and Allan Blumstein for Parkchester Apts. Co., Parkchester Management Corp., Harry B. Helmsley and Ben Lafiosca, respondents.
Charles F. Preusse, Dugald Campbell Brown and Paul M. O'Connor, Jr. for Bank of Commerce, respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed, without costs, on the opinion at Special Term.